Case 2:20-cv-10543-VAR-KGA ECF No. 17, PageID.461 Filed 03/01/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

BROOKE RENEE PRATER,
                                                 CASE NUMBER: 20-10543
                    Plaintiff,                   HONORABLE VICTORIA A. ROBERTS
                                                 MAGISTRATE JUDGE ALTMAN
v.

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
                                           /

              ORDER ADOPTING REPORT AND RECOMMENDATION

      On December 30, 2021, Magistrate Judge Altman issued a Report and

Recommendation [Doc. 16], recommending that Defendant’s Motion for Summary

Judgement be [Doc. 14] be GRANTED and Plaintiff’s Motion for Summary Judgment

[Doc. 13] DENIED. Neither party filed objections within the fourteen day period

pursuant to Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1). Accordingly, the Court

adopts the Report and Recommendation.

      Defendant’s motion is GRANTED. Judgment will enter in favor of Defendant.

      IT IS ORDERED.

                                         s/ Victoria A. Roberts
                                        Victoria A. Roberts
                                        United States District Judge

Dated: March 1, 2021
